Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 9-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Costanzo (US 3,293,405 A as previously recited) in view of Wrightenberry (US 5,675,992 A as previously recited) in further view of Kwon (KR 20100098787 A as newly recited).
With respect to claim 1, Costanzo discloses of a footwear (10), in particular a sock (Col. 3, lines 5-10; Figure 1), comprising a shank (10C) with one shank end (i.e. the upper portion of the shank 10C) for accommodating a lower leg, a foot part (i.e. located below the shank 10C and between the toe portion 10A and the heal portion 10B in figure 1) located on the shank (10C) with a top and a bottom for accommodating a foot, and a toe part (10A) located on the foot part (Figure 1) and the footwear (10) having at least one heating element (12, 22,23) with terminals (19, 20) for a voltage source (15), wherein the heating element (12, 22, 23) is located in the zone of the foot part (See Figure 1) on the top of the foot part (Col. 3, lines 12-28 and 51-60; Figure 1), 
[AltContent: arrow][AltContent: textbox (Battery power source)][AltContent: textbox (Sock)][AltContent: textbox (Foot Part)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Toe Part)][AltContent: arrow][AltContent: textbox (Heating Element)][AltContent: textbox (Heal Part)][AltContent: textbox (Shank)]
    PNG
    media_image1.png
    382
    499
    media_image1.png
    Greyscale


Figures 1 and 4 of Costanzo
Costanzo is silent regarding a toe flap located on the foot part for accommodating toes, the at least one heating element being located in an area of the foot part on a top of the foot part, the heating zone of the at least one heating element being disposed inside on the toe flap so that the toes of the foot held in the footwear are surrounded by the at least one heating element. 
In the same field of endeavor of socks, Wrightenberry teaches that it is known in the art of socks to allow for a toe flap 14 located on the foot part 12 for accommodating toes (Col. 3, lines 40-60; Figures 1-2). The advantage of combining the teachings of Wrightenberry in that of Costanzo is that doing so would provide a need for a double layer sock that ensures alignment of the layers but does not unduly restrict relative movement between the inner and outer layers, thereby minimizing movement between the inner layer and foot and providing for a more comfortable fit. 

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Toe Flap)]
    PNG
    media_image2.png
    846
    556
    media_image2.png
    Greyscale


Figures 1 and 2 of Wrightenberry
In the same field of endeavor of socks, Kwon teaches that it is known in the art of socks to provide the at least one heating element 120 being located in an area of the foot part 111, on the top of the foot part 111 (See Figure 1 of Kwon below; Page 2), the heating zone of the at least one heating element 120 being disposed inside on the toe portion (Page 1; See Figure 1 of Kwon below) so that the toes of the foot held in the footwear (Figure 1) are surrounded by the at least one heating element 120 (Pages 1-2; Figures 1-3).  The advantage of combining the teachings of Kwon in view of Costanzo and Wrightenberry is that doing so would provide a heat-generating sock for supplying heat to a local area of a toe, effectively solving the numbness of the feet, and for enhancing blood circulation of the toe by the magnet powder.

[AltContent: textbox (Shank Portion)][AltContent: arrow][AltContent: textbox (Foot Portion)][AltContent: arrow][AltContent: textbox (Toe Portion)][AltContent: arrow][AltContent: textbox (Heating Yarn of sock)][AltContent: textbox (Heating Sock)][AltContent: arrow][AltContent: textbox (Terminal)][AltContent: arrow][AltContent: textbox (Battery)]
    PNG
    media_image3.png
    429
    441
    media_image3.png
    Greyscale


Figure 1 of Kwon

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Costanzo in view of Wrightenberry in further view of Kwon, to modifying the sock and configuration of at least the heating element as taught by Costanzo to incorporate the toe flap of the sock as taught by Wrightenberry and to further incorporate the configuration of the at least one heating element disposed on the foot and toe parts of the sock as taught by Kwon, for the purpose of providing a heat-generating sock for supplying heat to a local area of a toe, effectively solving the numbness of the feet, and for enhancing blood circulation of the toe.

With respect to claim 5, Costanzo in view of Wrightenberry, as applied to claim 1, discloses that the heating element (12, 22, 23) is located on the inside of the footwear (10), in particular sewn on or cemented on (Col. 2, line 28-30; Col. 3, lines 12-18; Col. 3, line 67 thru Col. 4, line 3; Figures 1-3).
However Costanzo in view Wrightenberry is silent regarding the heating element is located on the inside or on the outside of the footwear the heating element on of sewn on the footwear and cemented on the footwear. 
In the same field of endeavor of socks, Kwon teaches that it is known in the art of socks to provide the heating element 120 is located on the inside of the footwear (Figure 1) the heating element 120 being one of sewn on the footwear (Page 1, Figure 1). The advantage of combining the teachings of Kwon in view of Costanzo and Wrightenberry is that doing so would provide a heat-generating sock for supplying heat to a local area of a toe, effectively solving the numbness of the feet, and for enhancing blood circulation of the toe.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Costanzo in view of Wrightenberry in further view of Kwon, to modifying the sock and configuration of at least the heating element as taught by Costanzo in view of Wrightenberry to incorporate the configuration of the at least one heating element disposed in the sock as taught by Kwon, for the purpose of providing a heat-generating sock for supplying heat to a local area of a toe, effectively solving the numbness of the feet, and for enhancing blood circulation of the toe.

With respect to claim 7, Costanzo, as applied claim 1, is silent regarding a linking seam configured to close the footwear, the linking seam being disposed between the toe flap and the bottom of the foot part. 
In the same field of endeavor of socks, Wrightenberry teaches that it is known in the art of socks to allow for a linking seam 50 configured to close the footwear 10, the linking seam 50 being disposed between the toe flap 14 and the bottom of the foot part 12 (Col. 3, lines 40-60; Figures 1-2). The advantage of combining the teachings of Wrightenberry in view of Costanzo is that doing so would provide a need for a double layer sock that ensures alignment of the layers but does not unduly restrict relative movement between the inner and outer layers, thereby minimizing movement between the inner layer and foot and providing for a more comfortable fit of toes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Costanzo with Wrightenberry, to modifying the toe part of the sock as taught by Costanzo with the linking seam of the toe flap of the sock as taught by Wrightenberry for the purpose of providing a need for a double layer sock that ensures alignment of the layers but does not unduly restrict relative movement between the inner and outer layers, thereby minimizing movement between the inner layer and foot and providing for a more comfortable fit of toes.

With respect to claim 9, Costanzo, as applied to claim 1, discloses that the at least one heating element (12, 22, 23) is disposed from the toe portion (10A) (i.e. located below the shank 10C and between the toe portion 10A and the heal portion 10B in figure 1) and then laterally along the shank (10C) as far as the shank end (11) (Col. 3, lines 5-18; Figures 1).
Costanzo is silent regarding of the at least one heating element is disposed from the toe flap over the top side of the foot part and then laterally along the shank as far as the shank end. 
In the same field of endeavor of socks, Wrightenberry teaches that it is known in the art of socks to allow for a toe flap 14 (Col. 3, lines 40-60; Figures 1-2). The advantage of combining the teachings of Wrightenberry in that of Costanzo is that doing so would provide a need for a double layer sock that ensures alignment of the layers but does not unduly restrict relative movement between the inner and outer layers, thereby minimizing movement between the inner layer and foot and providing for a more comfortable fit.
In the same field of endeavor of socks, Kwon teaches that it is known in the art of socks to provide the at least one heating element 120 is disposed from the toe flap (i.e. toe portion; Figure 1) over the top side of the foot part 111 and then laterally along the shank 112 (Page 2, Figure 1). The advantage of combining the teachings of Kwon in view of Costanzo and Wrightenberry is that doing so would provide a heat-generating sock for supplying heat to a local area of a toe, effectively solving the numbness of the feet, and for enhancing blood circulation of the toe.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Costanzo in view of Wrightenberry in further view of Kwon, to modifying the toe portion of the sock and configuration of at least the heating element as taught by Costanzo to incorporate the toe flap as taught by Wrightenberry and to further incorporate the configuration of the at least one heating element disposed in the sock as taught by Kwon, for the purpose of providing a heat-generating sock for supplying heat to a local area of a toe, effectively solving the numbness of the feet, and for enhancing blood circulation of the toe.

With respect to claim 10, Costanzo, as applied claim 1, discloses that the terminals (19, 20) for the voltage source (15) are disposed in a cuff zone (16) of the shank end (10C) (Col. 3, lines 5-18, Figures 1-2 and 6).

With respect to claim 11, Costanzo, as applied to claim 1, discloses that the footwear (10) is made reinforced (11) (i.e. elastic band at the end of the shank; Figure 1) at least on one or more of the shank 10C (Col. 3, lines 5-11; Figures 1-2). 

With respect to claim 12, Costanzo in view of Wrightenberry, as applied to claim 1, does not explicitly disclose the footwear, the heating element is located in the area of the foot part on the top of the foot part. 
In the same field of endeavor of socks, Kwon teaches that it is known in the art of socks to provide the footwear (Figure 1), the heating element 120 is located in the area of the foot part 111 on the top of the foot part 121 (Page 1, Figure 1). The advantage of combining the teachings of Kwon in view of Costanzo and Wrightenberry is that doing so would provide a heat-generating sock for supplying heat to a local area of a toe, effectively solving the numbness of the feet, and for enhancing blood circulation of the toe.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Costanzo in view of Wrightenberry in further view of Kwon, to modifying the sock and configuration of at least the heating element as taught by Costanzo in view of Wrightenberry to incorporate the configuration of the at least one heating element disposed in the sock as taught by Kwon, for the purpose of providing a heat-generating sock for supplying heat to a local area of a toe, effectively solving the numbness of the feet, and for enhancing blood circulation of the toe.

With respect to claim 13, Costanzo discloses that footwear (10) from the shank end (10C) to the toe portion (10A) is in the form of a tube (Figure 1), so that an opening remains between the bottom of the foot part (i.e. located below the shank 10C and between the toe portion 10A and the heal portion 10B in figure 1) and the toe portion (10A) (Col. 3, lines 5-23; Figures 1-2).
Costanzo is silent regarding of the shank end to the toe flap is knitted, in the form of a tube. 
In the same field of endeavor of socks, Wrightenberry teaches that it is known in the art of socks to allow for the shank end 18 to the toe flap 14 is knitted, in the form of a tube 44 (Col. 3, lines 40-50; Figures 1-2). The advantage of combining the teachings of Wrightenberry in that of Costanzo is that doing so would provide a need for a double layer sock that ensures alignment of the layers but does not unduly restrict relative movement between the inner and outer layers, thereby minimizing movement between the inner layer and foot and providing for a more comfortable fit of toes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Costanzo with Wrightenberry, to modifying the toe part of the sock as taught by Costanzo with the toe flap of the sock as taught by Wrightenberry for the purpose of providing a need for a double layer sock that ensures alignment of the layers but does not unduly restrict relative movement between the inner and outer layers, thereby minimizing movement between the inner layer and foot and providing for a more comfortable fit of toes.

With respect to claim 14, Costanzo disclose that the heating element (12, 22, 23) is sewn on (i.e. the heating element fits within the sewn pocket 13 (Col. 3, lines 19-23) and the heating element is cemented with the heating coating 25 within the sewn pocket 13; Col. 3, lines 71-73) the inside of the footwear (10) (Col. 3, lines 12-23; Figure 1-2).

With respect to claim 15, Constanzo disclose that the heating zone 13 of the heating element (12, 22, 23) is sewn on (i.e. the heating element fits within the sewn pocket 13 (Col. 3, lines 19-23) and the heating element is cemented with the heating coating 25 within the sewn pocket 13; Col. 3, lines 71-73) the toe portion (10A), (Col. 3, line 71 thru Col. 4, line 3; Figure 1-2).
Costanzo is silent regarding of a toe flap. 
In the same field of endeavor of socks, Wrightenberry teaches that it is known in the art of socks to allow for a toe flap (14) (Col. 3, lines 40-50; Figures 1-2). The advantage of combining the teachings of Wrightenberry in that of Costanzo is that doing so would provide a need for a double layer sock that ensures alignment of the layers but does not unduly restrict relative movement between the inner and outer layers, thereby minimizing movement between the inner layer and foot and providing for a more comfortable fit of toes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Costanzo with Wrightenberry, to modifying the toe part of the sock as taught by Costanzo with the toe flap of the sock as taught by Wrightenberry for the purpose of providing a need for a double layer sock that ensures alignment of the layers but does not unduly restrict relative movement between the inner and outer layers, thereby minimizing movement between the inner layer and foot and providing for a more comfortable fit of toes.

With respect to claim 16, Costanzo, as applied to claim 1, discloses that the heating element (12, 22, 23) is sewn on (i.e. the heating element fits within the sewn pocket 13 (Col. 3, lines 19-23) and the heating element is cemented with the heating coating 25 within the sewn pocket 13; Col. 3, lines 71-73) the footwear 10, from the toe portion (10A) and in the foot part (i.e. located below the shank 10C and between the toe portion 10A and the heal portion 10B in figure 1) and laterally along the shank (10C) as far as the shank end (11) (Col. 3, lines 5-18; Figures 1).
Costanzo is silent regarding of the heating element is sewn or cemented on the footwear, from the toe flap over the top of the foot part and laterally along the shank. 
In the same field of endeavor of socks, Wrightenberry teaches that it is known in the art of socks to allow for a toe flap 14 (Col. 3, lines 40-60; Figures 1-2). The advantage of combining the teachings of Wrightenberry in that of Costanzo is that doing so would provide a need for a double layer sock that ensures alignment of the layers but does not unduly restrict relative movement between the inner and outer layers, thereby minimizing movement between the inner layer and foot and providing for a more comfortable fit.
In the same field of endeavor of socks, Kwon teaches that it is known in the art of socks to provide the at least one heating element 120 is sewn on the footwear (Figure 1), from the toe flap (i.e. toe portion; Figure 1) over the top side of the foot part 111 and then laterally along the shank 112 (Page 2, Figure 1). The advantage of combining the teachings of Kwon in view of Costanzo and Wrightenberry is that doing so would provide a heat-generating sock for supplying heat to a local area of a toe, effectively solving the numbness of the feet, and for enhancing blood circulation of the toe.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Costanzo in view of Wrightenberry in further view of Kwon, to modifying the toe portion of the sock and configuration of at least the heating element as taught by Costanzo to incorporate the toe flap as taught by Wrightenberry and to further incorporate the configuration of the at least one heating element disposed in the sock as taught by Kwon, for the purpose of providing a heat-generating sock for supplying heat to a local area of a toe, effectively solving the numbness of the feet, and for enhancing blood circulation of the toe.

With respect to claim 17, Costanzo discloses that the pocket opening between the bottom of the foot (i.e. located below the shank 10C and between the toe portion 10A and the heal portion 10B in figure 1) and the two portion (10A) is closed by a linking seam (Col. 3, lines 19-28; Figure 1). 
Costanzo is silent regarding of a toe flap. 
In the same field of endeavor of socks, Wrightenberry teaches that it is known in the art of socks to allow for a toe flap (14) (Col. 3, lines 40-50; Figures 1-2). The advantage of combining the teachings of Wrightenberry in that of Costanzo is that doing so would provide a need for a double layer sock that ensures alignment of the layers but does not unduly restrict relative movement between the inner and outer layers, thereby minimizing movement between the inner layer and foot and providing for a more comfortable fit of toes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Costanzo with Wrightenberry, to modifying the toe part of the sock as taught by Costanzo with the toe flap of the sock as taught by Wrightenberry for the purpose of providing a need for a double layer sock that ensures alignment of the layers but does not unduly restrict relative movement between the inner and outer layers, thereby minimizing movement between the inner layer and foot and providing for a more comfortable fit of toes.

With respect to claim 20, Costanzo, as applied to claim 4, discloses that the electrical lead 22, 23 of the heating element 14 in the area of the supply lead 22, 23 has a lower ohmic resistance than in the area of the heating zone 13 (Col. 3, lines 50-71; Figure 1-3). Although Constanzo does not explicitly discloses a lower ohmic resistance, Constanzo discloses in the electrical schematic that the flat resistor strip generates heat only and that supply lead only conducts voltage (Figure 3).  

Claims 2-4, 8 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Costanzo (US 3,293,405 A as previously recited) in view of Wrightenberry (US 5,675,992 A as previously recited) in view of Kwon (KR 20100098787 A as newly recited) as applied to claim 1 above, and further in view of Macher et al (US 2012/0193342 A1 as previously recited).
[AltContent: arrow][AltContent: textbox (Electrical leads)][AltContent: textbox (Battery Terminals )]With respect to claim 2, the modification of Costanzo and Wrightenberry as set forth in claim 1 above, teaches that the heating element (12, 22, 24) has at least one carrier layer (24) with a length in one direction with at least one electrical lead (22, 23) (Col. 3, lines 51-60; Figures 2-3).
[AltContent: arrow][AltContent: textbox (Electrical leads)][AltContent: textbox (Heating element)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Battery power source)]
    PNG
    media_image4.png
    359
    499
    media_image4.png
    Greyscale

Figures 2-3 of Constanzo
However the modification of Costanzo and Wrightenberry and Kwon does not discloses that the heating element has at least one carrier layer having a length that is able to be changed in one direction, and wherein at least one electrical lead is located in an undulatory manner at least in zones on the at least one carrier layer.
[AltContent: textbox (Carrier Layer)]However, in the same field of endeavor of electrically heatable socks, Macher et al teaches the heating element (8, 9) has at least one carrier layer (28) having a length that is able to be changed in one direction (Para. 0048-0049; Figures 1-2 and 6), and wherein at least one electrical lead (9) is located in an undulatory manner at least in zones on the at least one carrier layer (28) (Para. 0049 and 0052; Figures 1-2 and 6). Based on the teachings of Macher et al, it is known in the field of endeavor of electrically heatable socks to provide a heating element in an undulatory configuration that is applied on a flexible background material.
[AltContent: arrow][AltContent: textbox (Battery Pack)][AltContent: textbox (Shank 
Region)][AltContent: textbox (Toe Region)][AltContent: textbox (Foot Region)][AltContent: textbox (Electrical Lead)][AltContent: textbox (Heatable Sock)][AltContent: textbox (Heating Element)]
    PNG
    media_image5.png
    265
    204
    media_image5.png
    Greyscale

[AltContent: textbox (Heating Element)][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (Electrical Lead)][AltContent: arrow]
    PNG
    media_image6.png
    141
    243
    media_image6.png
    Greyscale


Figures 1 and 6 of Macher et al
Therefore it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Costanzo, as modified by Wrightenberry and Kwon, to incorporate the teachings of Macher et al by applying a heating element in an undulatory configuration on to a flexible background material, thereby allowing the prevention of mechanical damage of the heating element or of the supply lines is achieved, as a result of which the anticipated lifespan of the sock can be increased. 

With respect to claim 3, Costanzo discloses that the electrical lead (22, 23) of the at least one heating element (12, 22, 23) is connected to the carrier layer (24), the electrically lead being one of: attached on the carrier layer (24) (Col. 3, line 61 through Col. 4, line 3; Figures 1-2).

With respect to claim 4, Costanzo discloses that a supply lead (23) (Col. 3, lines 51 thru Col. 4, line 3; Figures 1-3).

With respect to claim 8, the modification of Costanzo and Wrightenberry and Kwon disclose substantially all features as set forth in claim 4 above such that the carrier layer (24) of the at least one heating element (12, 22, 23), at least in a terminal zone (16) of the terminals (19, 20) and a transistion zone (25) of a transition from the supply lead (22-23) to the heating zone (12) (Col. 3, lines 61 thru Col. 4, line 3; Figure 1-2 and 6).
However the modification of Costanzo and Wrightenberry and Kwon does not discloses stiffeners that oppose a change in the length of the carrier layer.
However, in the same field of endeavor of electrically heatable socks, Macher et al teaches of stiffeners 32 that oppose a change in the length of the carrier layer 28 (Para. 0049-0051; Figures 1-2 and 6). Based on the teachings of Macher et al, it is known in the field of endeavor of electrically heatable socks to provide a reinforcing element that is applied on a flexible background material.
Therefore it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Costanzo, as modified by Wrightenberry and Kwon, to incorporate the teaching of Macher et al by applying a reinforcing element that is applied onto a flexible background material, thereby allowing the prevention of mechanical damage of the heating element or of the supply lines is achieved, as a result of which the anticipated lifespan of the sock can be increased.

With respect to claim 18, Costanzo discloses that the at least one carrier layer (24) is a suitable binding cover such as foil (25) with insulation (Col. 3, lines 51-60; Figures 2-3).
However the modification of Costanzo and Wrightenberry and Kwon does not discloses that the at least one carrier layer is elastic.
However, in the same field of endeavor of electrically heatable socks, Macher et al teaches the heating element (8, 9) has at least one carrier layer (28) is flexible and stretchable (Para. 0011; Figures 1-2 and 6). Based on the teachings of Macher et al, it is known in the field of endeavor of electrically heatable socks to provide a flexible and stretchable background material.
Therefore it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Costanzo, as modified by Wrightenberry and Kwon, to incorporate the teaches of Macher et al by applying a heating element to a flexible and stretchable background material, thereby allowing the prevention of mechanical damage of the heating element or of the supply lines is achieved, as a result of which the anticipated lifespan of the sock can be increased.

With respect to claim 19, Costanzo discloses that the heating element (12, 22, 23) further comprises a supply lead (22, 23) (Col. 3, lines 5-18; Figures 1-2).


Response to Amendment
	With respect to the 35 USC 112 rejection: applicant’s amendments of claims 3 and 11, filed on July 02, 2021, overcomes the previous 35 USC 112(b) rejection of the last Office action.  

Response to Arguments
Applicant’s arguments, see pages 9-16, filed July 02, 2021, with respect to the previous 35 USC 102 and 103 rejections of independent claim 1 have been fully considered and are persuasive.  The previous 35 USC 102 rejection of claim 1 anticipated by Leabman has been withdrawn because of applicant’s amendment of claim 1. Furthermore the previous 35 USC 103 rejection of claim 1 over Costanzo in view of Wrightenberry has been withdrawn because of applicant’s amendment of claim 1.
Additionally, the combination of Costanzo and Wrightenberry fails to teach a the newly amended claim 1 language “the at least one heating element being located in an area of the foot part on a top of the foot part, the heating zone of the at least one heating element being disposed inside on the toe flap so that the toes of the foot held in the footwear are surrounded by the at least one heating element”.  Constanzo fails to teach of a toe flap, terminals for a voltage source, the at least one heating element on top of the foot part and the at least one heating element surrounding the toes inside the toe flap. The prior art of Wrightenberry remedies the Constanzo’s deficiency of a top flap. After further search and consideration the examiner found Foreign reference KR 20100098787 A, Kwon that remedies the deficiencies of Constanzo regarding the configuration of the heating element on top of and surrounding the top flap of the footwear. Since the combination of Constanzo and Wrightenberry and Kwon teach all of the limitations of the newly amended claim 1, claim 1 is now rejected under 35 USC 103 over Constanzo in view of Wrightenberry in further view of Kwon

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794.  The examiner can normally be reached on 10-7 MF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        August 9, 2021
/SANG Y PAIK/Primary Examiner, Art Unit 3761